DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 5/12/2021 has been considered by the examiner, but citations C2-C5 and C7 cannot be considered because the office has not received the cited pages (for references C2,C4 and C5 only abstracts were received which do not match the cited pages). Citation C3 lacks a publisher and the required page numbers (only 24 pages were received). Citation C7 lacks the required page numbers to be considered.
Claim Objections
 	Claims 1-20 are objected to because of the following informalities:  Applicant’s use of “voltage ACE” on line 3 of claims 1 and 11 and on line 5 of claim 16, does not agree with the later usage of “voltage ACE equation”. Applicant must be consistent which is claimed. Line 3 of claims 1 and 11 and line 5 of claim 16 should be changed from “voltage ACE” to “voltage ACE equation”.   
 	In Claim 5, Line 2, “controller when to zero-out” is grammatically incorrect and should be ‘controller to zero-out’.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1, 11 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Han (CN 105162134).
 	With respect to claim 1, Han discloses a method for secondary control in a power network, comprising: determining (S2) a frequency area controller error (ACE) equation (Eqn. 12) for an area (Fig. 1) and a voltage ACE (Eqn. 12) for the area; decomposing (S3,S4) the frequency ACE equation and the voltage ACE equation to generate a first set of symmetric sequences for the frequency ACE equation and a second set of symmetric sequences for the voltage ACE equation, respectively, wherein the first and second sets of symmetric sequences represent positive and negative sequences (S3, “positive sequence, negative sequence”); and implementing, by an area controller (Fig. 2) for the area, secondary control on each sequence in the first and second sets of symmetric sequences separately.  	With respect to claim 11, Han discloses an apparatus for secondary control in a power network, comprising: a controller (Fig. 2), comprising at least one processor, for (i) determining (S2) a frequency area controller error (ACE) equation (Eqn. 12) for an area and a voltage ACE (Eqn. 12) for the area; (ii) decomposing (S3,S4) the frequency ACE equation and the voltage ACE equation to generate a first set of symmetric sequences for the frequency ACE equation and a second set of symmetric sequences for the voltage ACE equation, respectively, wherein the first and second sets of symmetric sequences represent positive and negative sequences (S3, “positive sequence, negative sequence”); and (iii) implementing, by an area controller for the area (Fig. 1), secondary control on each sequence in the first and second sets of symmetric sequences separately.  	With respect to claim 16, Han discloses a computer readable medium comprising a program that, when executed by a processor, performs a method for secondary control in a power network, the method comprising determining a frequency area controller error (ACE) equation for an area and a voltage ACE for the area; decomposing the frequency ACE equation and the voltage ACE equation to generate a first set of symmetric sequences for the frequency ACE equation and a second set of symmetric sequences for the voltage ACE equation, respectively, wherein the first and second sets of symmetric sequences represent positive and negative sequences; and implementing, by an area controller for the area, secondary control on each sequence in the first and second sets of symmetric sequences separately. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han (CN 105162134) in view of Klochkov (RU 94077).
 	With respect to claim 4, Han discloses the method of claim 1 as set forth above. Han remains silent as to the zero sequence.  	
 	Reference ‘077 teaches wherein the expected zero sequence is zero in a symmetrical system (“As you know, the power supply of three-phase consumers of electric energy is carried out by a symmetrical voltage system in which the components of the reverse and zero sequence are equal to zero”). It would have been obvious to one of ordinary skill in the art to implement wherein, for both the first and second sets of symmetric sequences, the zero sequences are equal to zero, in order to provide a balanced voltage. 
 	With respect to claim 14, Han in view of Klochkov make obvious the apparatus as set forth above. See claim 4 for additional details. 
 	With respect to claim 19, Han in view of Klochkov make obvious the computer readable medium as set forth above. See claim 4 for additional details. 
 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han (CN 105162134) in view of Chen (CN 202930941).
 	With respect to claim 5, Han discloses the method of claim 1 as set forth above, and remains silent as to implementing a neutral line. However, 4-wire system transmission was well known at the time of filing of the invention.
 	Chen discloses a system further comprising applying a zero-sequence controller (2) when to zero-out net neutral current when the area is a 4-wire system (A,B,C,N) with a neutral (N). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement 
applying a zero-sequence controller when to zero-out net neutral current when the area is a 4-wire system with a neutral, in order to prevent undesirable DC current in the neutral. 
Allowable Subject Matter
 	Claims 2, 3, 6-10, 12-13, 15, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein decomposing the frequency ACE equation and the voltage ACE equation comprises applying a Fortescue transformation.  	With respect to claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the first and second sets of symmetric sequences are in terms of active and reactive currents.  	With respect to claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein coefficients in a transformation matrix representing interactions between V (voltage), F (frequency), W (watts), and VAR (volt ampere reactive) are different between the positive sequences and the negative sequences of the first and second sets of symmetric sequences.  	With respect to claim 7, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, receiving, by a three-phase resource in the area, secondary control biases broadcasted by the area controller; performing, by the three-phase power resource, a reverse transformation on the received secondary control biases to generate phase-leg biases; and applying, by the three-phase power resource, a different phase-leg bias to each phase leg to which it is coupled.  	With respect to claim 9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, receiving, by a single-phase resource coupled to a phase leg of a three-phase system in the area, secondary control biases broadcasted by the area controller; performing, by the single-phase resource, a reverse transformation on the received secondary control biases to generate phase-leg biases; and applying, by the single-phase resource, a phase-leg bias, from the phase-leg biases, to the phase leg.  	Claims 12, 13 and 15 are indicated as possessing allowable subject matter primarily for the same reasons as for claims 2, 3 and 6, respectively, as set forth above.
 	Claims 17, 18 and 20 are indicated as possessing allowable subject matter primarily for the same reasons as for claims 2, 3 and 6, respectively, as set forth above.
	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839